Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  WENDY L. RUSSELL,                                                           3: I 8-cv-00016-AA
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders a11 attorney fee of$12,590 pursuant to 42 U.S.C. § 406(b). Such

funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293. The

attorney fee of $5,236.37 allowed pursuant to the Equal Access to Justice Act will be refunded to

Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this   \~-1-h   day of   Novtmvtr             , 2019.




                                                    Judge Ann Aiken
                                                    United States District Court Judge
